Citation Nr: 1608481	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-27 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on July 10, 2014 at Integrated Medical Services (IMS) Radiation Oncology in Goodyear, Arizona.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from April 1959 to January 1961.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the Department of Veterans Affairs (VA) Consolidated Payment Center in Fort Harrison, Montana, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by IMS Radiation Oncology in Goodyear, Arizona, on July 10, 2014, was denied.  Jurisdiction over this claim is now with the Network Authorization and Payment Center in Fort Harrison, Montana.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred in connection with medical treatment at IMS Radiation Oncology on July 10, 2014.  Specifically, the Veteran contends that the July 10, 2014 treatment at IMS Radiation Oncology was for an emergent medical condition (prostate cancer), and in the alterative, that he attempted to inform VA that he was seeking non-VA medical treatment for prostate cancer.  A VA treatment record from April 30, 2014 indicates that the Veteran called the VA Medical Center (VAMC) in Phoenix, Arizona, and informed the nurse that he is seeking treatment from an outside (non-VA) urologist.  He also indicated that the doctor requested that the Veteran have "injection of hormone to help his cancer."  It is unclear from the record whether the Veteran is referring to a VA doctor or the non-VA doctor from whom he is receiving treatment for prostate cancer.  In addition, in a May 20, 2014 VA treatment record, the Veteran again called the VAMC in Phoenix, Arizona, and informed the nurse that he continues to follow with outside (non-VA) urology treatment via his Humana insurance.  The Veteran also stated that he is not, at that time, seeking any urology care from VA.  

It appears that no treatment reports or progress notes from IMS Radiation Oncology on July 10, 2014 have been associated with the claims file, to include the Veteran's electronic file.  This evidence would assist in determining the nature of the July 10, 2014 private medical treatment at IMS Radiation Oncology (i.e., whether the treatment was emergent), as well as assist in determining whether the Veteran had other coverage under a health-plan contract (i.e., Humana Insurance) for payment or reimbursement, in whole or in part, for the treatment.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment at IMS Radiation Oncology, to include the billing documentation, and those records should be requested.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for IMS Radiation Oncology in Goodyear, Arizona, for treatment on July 10, 2014, including the billing documentation.

2. Contact IMS Radiation Oncology in Goodyear, Arizona, and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility on July 10, 2014, to include treatment reports and progress notes for the duration of the Veteran's medical treatment.  Also, request the complete billing documentation, including whether the Veteran had other coverage under a health-plan contract, such as Humana Insurance, for payment or reimbursement, in whole or in part, for the treatment.

3. After completion of the above and any additional development deemed necessary, the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on July 10, 2014 at IMS Radiation Oncology in Goodyear, Arizona, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




